Title: To Benjamin Franklin from François-Louis Bayard, 26 December 1784
From: Bayard, François-Louis
To: Franklin, Benjamin


				
					Monsieur
					Du 26 Xbre 1784
				
				J’ai L’honneur de vous exposer combien le traitté que Sous vos auspices Je fis avec les Etats de Georgie m’a été préjudiciable, je ne puis tirer aucun Secours de Millions en papier de ce pays. Pour terminer un Arrangement avec mes Creanciers je vous Supplie Monsieur de Recommander le Memoire cy inclus a Monsieur Le Baron de Breteuil.—
				
				Je ne puis Monsieur confier au Papier une proposition três utile pr la prosperité de vos Etats que je Suis chargé de vous faire de la part d’un de vos Anciens amis, homme de Lettres en Place, a plus de 100 Lieües de Paris qu’en 1768, vous prêsentates a Londres a Mr Le Docteur Price. Daignez Monsieur employer votre protection pr obtenir la Liberté momentanée d’un Negt honnête qu’on ne peut vous Refuser et avec lequel Relativement au moins a L’objet essentiel cy Dessus vous Serez bien Charmé de vous Entretenir.—
				Esperant cette Grace de votre amour pr La Liberté dont vous êtes Le heros Je Suis avec le plus profond Respect Monsieur Votre três humble et três obeissant Serviteur
				
					
						Bayard
					
					a Son Excellence Monsieur Franklin
				
			